
	
		II
		111th CONGRESS
		2d Session
		S. 3300
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2010
			Mr. Wyden (for himself,
			 Mr. Kerry, Mr.
			 Carper, Ms. Cantwell,
			 Mr. Merkley, and
			 Mrs. Gillibrand) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To establish a Vote by Mail grant
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Vote by Mail Act of
			 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)The Supreme Court
			 declared in Reynolds v. Sims that it
			 has been repeatedly recognized that all qualified voters have a
			 constitutionally protected right to vote … and to have their votes
			 counted.
			(2)In recent
			 presidential elections, voting technology failures, procedural irregularities,
			 and long lines for polling places deprived some Americans of their fundamental
			 right to vote.
			(3)Under the Oregon
			 Vote by Mail system, election officials mail ballots to all registered voters
			 at least 2 weeks before election day. Voters mark their ballots, seal the
			 ballots in both unmarked secrecy envelopes and signed return envelopes, and
			 return the ballots by mail or to secure drop boxes. Once a ballot is received,
			 election officials scan the bar code on the ballot envelope, which brings up
			 the voter's signature on a computer screen. The election official compares the
			 signature on the screen and the signature on the ballot envelope. Only if the
			 signature on the ballot envelope is determined to be authentic is the ballot
			 forwarded on to be counted.
			(4)Oregon's Vote by
			 Mail system has deterred voter fraud because the system includes numerous
			 security measures such as the signature authentication system. Potential
			 misconduct is also discouraged by the power of the State to punish those who
			 engage in voter fraud with up to 5 years in prison, $100,000 in fines, and the
			 loss of their vote.
			(5)Oregon's Vote by
			 Mail system promotes uniformity and strict compliance with Federal and State
			 voting laws because ballot processing is centralized in county clerks' offices,
			 rather than at numerous polling places.
			(6)Vote by Mail is 1
			 factor making voter turnout in Oregon consistently higher than the average
			 national voter turnout. In the 2004 presidential election, for example, Oregon
			 had a turnout rate of 86.48 percent of registered voters, compared to 69.96
			 percent turnout of registered voters nationally.
			(7)Women, younger
			 voters, and homemakers also report that they vote more often using Vote by
			 Mail.
			(8)Vote by Mail
			 reduces election costs by eliminating the need to transport equipment to
			 polling stations and to hire and train poll workers. Oregon reduced its costs
			 to administer elections by nearly 30 percent after implementing Vote by Mail.
			 In Oregon’s last polling place election in 1998, the cost per voter was $3.07.
			 By 2004, the cost per voter in Oregon had dropped to $2.21.
			(9)Vote by Mail
			 allows voters to educate themselves because they receive ballots well before
			 election day, which provides them with ample time to research issues, study
			 ballots, and deliberate in a way that is not possible at a polling
			 place.
			(10)Vote by Mail is
			 accurate—at least 2 studies comparing voting technologies show that absentee
			 voting methods, including Vote by Mail systems, result in a more accurate vote
			 count.
			(11)Vote by Mail
			 results in more up-to-date voter rolls, since election officials use forwarding
			 information from the post office to update voter registration.
			(12)Vote by Mail
			 allows voters to visually verify that their votes were cast correctly and
			 produces a paper trail for election recounts.
			(13)In a survey
			 taken 5 years after Oregon implemented the Vote by Mail system, more than 8 in
			 10 Oregon voters said they preferred voting by mail to traditional
			 voting.
			(14)Voters in other
			 States are moving toward Vote by Mail as well. In 2008, 89 percent of voters in
			 Washington State who cast ballots voted by mail, 64 percent of voters in
			 Colorado voted by mail, and 44 percent of voters in California voted by
			 mail.
			3.DefinitionsIn this Act:
			(1)ElectionThe term election means any
			 general, special, primary, or runoff election.
			(2)Participating StateThe term participating State
			 means a State receiving a grant under the Vote by Mail grant program under
			 section 4.
			(3)Residual vote rateThe term residual vote rate
			 means the sum of all votes that cannot be counted in an election (overvotes,
			 undervotes, and otherwise spoiled ballots) divided by the total number of votes
			 cast.
			(4)StateThe term State means a State
			 of the United States, the District of Columbia, the Commonwealth of Puerto
			 Rico, or a territory or possession of the United States.
			(5)Voting systemThe term voting system has the
			 meaning given such term under section 301(b) of the Help America Vote Act of
			 2002 (42 U.S.C. 15481(b)).
			4.Vote by mail grant program
			(a)EstablishmentNot later than 270 days after the date of
			 enactment of this Act, the Election Assistance Commission shall establish a
			 Vote by Mail grant program (in this section referred to as the
			 program).
			(b)PurposeThe purpose of the program is to make
			 implementation grants to participating States solely for the implementation of
			 procedures for the conduct of all elections by mail at the State or local
			 government level.
			(c)Limitation on use of fundsIn no case may grants made under this
			 section be used to reimburse a State for costs incurred in implementing mail-in
			 voting for elections at the State or local government level if such costs were
			 incurred prior to the date of enactment of this Act.
			(d)ApplicationA State seeking to participate in the
			 program under this section shall submit an application to the Election
			 Assistance Commission containing such information, and at such time, as the
			 Election Assistance Commission may specify.
			(e)Amount and awarding of implementation
			 grants; duration of program
				(1)Amount of implementation grants
					(A)In generalSubject to subparagraph (B), the amount of
			 an implementation grant made to a participating State shall be, in the case of
			 a State that certifies that it will implement all elections by mail in
			 accordance with the requirements of subsection (f), with respect to—
						(i)the entire State, $2,000,000; or
						(ii)any single unit or multiple units of local
			 government within the State, $1,000,000.
						(B)Excess funds
						(i)In generalTo the extent that there are excess funds
			 in either of the first 2 years of the program, such funds may be used to award
			 implementation grants to participating States in subsequent years.
						(ii)Excess funds definedFor purposes of clause (i), the term
			 excess funds means any amounts appropriated pursuant to the
			 authorization under subsection (h)(1) with respect to a fiscal year that are
			 not awarded to a participating State under an implementation grant during such
			 fiscal year.
						(C)Continuing availability of funds after
			 appropriationAn
			 implementation grant made to a participating State under this section shall be
			 available to the State without fiscal year limitation.
					(2)Awarding of implementation grants
					(A)In generalThe Election Assistance Commission shall
			 award implementation grants during each year in which the program is
			 conducted.
					(B)One grant per stateThe Election Assistance Commission shall
			 not award more than 1 implementation grant to any participating State under
			 this section over the duration of the program.
					(3)DurationThe program shall be conducted for a period
			 of 3 years.
				(f)Requirements
				(1)Required proceduresA participating State shall establish and
			 implement procedures for conducting all elections by mail in the area with
			 respect to which it receives an implementation grant to conduct such elections,
			 including the following:
					(A)A process for recording electronically each
			 voter’s registration information and signature.
					(B)A process for mailing ballots to all
			 eligible voters.
					(C)The designation of places for the deposit
			 of ballots cast in an election.
					(D)A process for ensuring the secrecy and
			 integrity of ballots cast in the election.
					(E)Procedures and penalties for preventing
			 election fraud and ballot tampering, including procedures for the verification
			 of the signature of the voter accompanying the ballot through comparison of
			 such signature with the signature of the voter maintained by the State in
			 accordance with subparagraph (A).
					(F)Procedures for verifying that a ballot has
			 been received by the appropriate authority.
					(G)Procedures for obtaining a replacement
			 ballot in the case of a ballot which is destroyed, spoiled, lost, or not
			 received by the voter.
					(H)A plan for training election workers in
			 signature verification techniques.
					(I)Plans and procedures to ensure that voters
			 who are blind, visually impaired, or otherwise disabled have the opportunity to
			 participate in elections conducted by mail and to ensure compliance with the
			 Help America Vote Act of 2002. Such plans and procedures shall be developed in
			 consultation with disabled and other civil rights organizations, voting rights
			 groups, State election officials, voter protection groups, and other interested
			 community organizations.
					(J)Plans and procedures to ensure the
			 translation of ballots and voting materials in accordance with section 203 of
			 the Voting Rights Act of 1965 (42 U.S.C. 1973aa–1a).
					(g)Best practices, technical assistance, and
			 reports
				(1)In generalThe Election Assistance Commission
			 shall—
					(A)develop, periodically issue, and, as
			 appropriate, update best practices for conducting elections by mail;
					(B)provide technical assistance to
			 participating States for the purpose of implementing procedures for conducting
			 elections by mail; and
					(C)submit to the appropriate committees of
			 Congress—
						(i)annual reports on the implementation of
			 such procedures by participating States during each year in which the program
			 is conducted; and
						(ii)upon completion of the program conducted
			 under this section, a final report on the program, together with
			 recommendations for such legislation or administrative action as the Election
			 Assistance Commission determines to be appropriate.
						(2)ConsultationIn developing, issuing, and updating best
			 practices, developing materials to provide technical assistance to
			 participating States, and developing the annual and final reports under
			 paragraph (1), the Election Assistance Commission shall consult with interested
			 parties, including—
					(A)State and local election officials;
					(B)the United States Postal Service;
					(C)the Postal Regulatory Commission
			 established under section 501 of title 39, United States Code; and
					(D)voting rights groups, voter protection
			 groups, groups representing the disabled, and other civil rights or community
			 organizations.
					(h)Authorization of appropriations
				(1)GrantsThere are authorized to be appropriated to
			 award grants under this section, for each of fiscal years 2012 through 2014,
			 $6,000,000, to remain available without fiscal year limitation until
			 expended.
				(2)AdministrationThere are authorized to be appropriated to
			 administer the program under this section, $200,000 for the period of fiscal
			 years 2012 through 2014, to remain available without fiscal year limitation
			 until expended.
				(i)Rule of constructionNothing in this Act may be construed to
			 authorize or require conduct prohibited under any of the following laws, or to
			 supersede, restrict, or limit the application of such laws:
				(1)The Help America Vote Act of 2002 (42
			 U.S.C. 15301 et seq.).
				(2)The Voting Rights Act of 1965 (42 U.S.C.
			 1973 et seq.).
				(3)The Voting Accessibility for the Elderly
			 and Handicapped Act (42 U.S.C. 1973ee et seq.).
				(4)The Uniformed and Overseas Citizens
			 Absentee Voting Act (42 U.S.C. 1973ff et seq.).
				(5)The National Voter Registration Act of 1993
			 (42 U.S.C. 1973gg et seq.).
				(6)The Americans with Disabilities Act of 1990
			 (42 U.S.C. 12101 et seq.).
				(7)The Rehabilitation Act of 1973 (29 U.S.C.
			 701 et seq.).
				5.Study on implementation of mail-in voting
			 for elections
			(a)Study
				(1)In generalThe Comptroller General of the United
			 States (in this section referred to as the Comptroller General)
			 shall conduct a study evaluating the benefits of broader implementation of
			 mail-in voting in elections, taking into consideration the annual reports
			 submitted by the Election Assistance Commission under section 4(g)(1)(C)(i)
			 before November 1, 2013.
				(2)Specific issues studiedThe study conducted under paragraph (1)
			 shall include a comparison of traditional voting methods and mail-in voting
			 with respect to—
					(A)the likelihood of voter fraud and
			 misconduct;
					(B)the accuracy of voter rolls;
					(C)the accuracy of election results;
					(D)voter participation in urban and rural
			 communities and by minorities, language minorities (as defined in section 203
			 of the Voting Rights Act of 1965 (42 U.S.C. 1973aa–1a)), and individuals with
			 disabilities and by individuals who are homeless or who frequently change their
			 official residences;
					(E)public confidence in the election
			 system;
					(F)the residual vote rate, including such rate
			 based on voter age, education, income, race, or ethnicity or whether a voter
			 lives in an urban or rural community, is disabled, or is a language minority
			 (as so defined); and
					(G)cost savings.
					(3)ConsultationIn conducting the study under paragraph
			 (1), the Comptroller General shall consult with interested parties,
			 including—
					(A)State and local election officials;
					(B)the United States Postal Service;
					(C)the Postal Regulatory Commission
			 established under section 501 of title 39, United States Code; and
					(D)voting rights groups, voter protection
			 groups, groups representing the disabled, and other civil rights or community
			 organizations.
					(b)ReportNot later than November 1, 2013, the
			 Comptroller General shall prepare and submit to the appropriate committees of
			 Congress a report on the study conducted under subsection (a), together with
			 such recommendations for legislation or administrative action as the
			 Comptroller General determines to be appropriate.
			
